DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment received October 21, 2022 has been entered.
Response to Arguments
	The Applicant’s arguments and remarks received October 21, 2022 have been fully considered and are persuasive. The rejections set forth by the July 29, 2022 Non-Final Rejection are accordingly withdrawn. New grounds of rejection are asserted below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2007/0217995 to Matsumura et al. in view of U.S. Patent No. 6,287,432 to Mazanec. 

	With respect to Claim 1, US2007/0217995 to Matsumura et al. discloses a hydrogen production system (abstract, Fig. 1-22) comprising: a fuel source (Fig. 1, biomass routed through pyrolysis furnace; ¶3 biomass as fuel; ¶64 methane gas as fuel); a water source (Fig. 1, steam provided from vapor generator 202); and a hydrogen producer (Fig. 1, high temperature steam electrolysis apparatus 205); wherein the fuel source and the water source are in fluid communication with the hydrogen producer (as shown by Fig. 1); and wherein fuel enters the hydrogen producer from the fuel source and water enters the hydrogen producer from the water source (as shown by Fig. 1) and the fuel and the water do not come in contact with each other in the hydrogen producer (Fig. 1, the fuel and water are separated from one another, and do not contact each other, because of the electrolysis apparatus 205 electrolyte which may be a solid oxide electrolyte 14, see also ¶61). MATSUMURA further discloses that the hydrogen produce comprises a first electrode and a second electrode and an electrolyte therebetween (anode and cathode of the electrolysis apparatus 205, Fig. 1, solid oxide electrolyte between electrodes).
	MATSUMURA is silent with respect to the hydrogen produce comprising a first and second electrode that are both exposed to reducing environments during the entire time of operation, and is silent with respect to the electrolyte between the first and second electrodes being a mixed-conducting electrolyte.
	  U.S. Patent No. 6,287,432 to Mazanec (“MAZANEC”) discloses a method of producing hydrogen (6:20- 30; 7:11-23) comprising providing a device comprising a first electrode and a second electrode each in contact with an electrolyte and separated by the electrolyte (Fig. 2, Fig. 3; 7:11-23, streams are separated by a solid electrolyte), introducing a first stream comprising a fuel to the first electrode of the device (one stream may comprise methane or natural gas in an embodiment, 7:11-23), introducing a second stream comprising water to the second electrode of the device (7:11-23, one stream comprises steam), reducing the water in the second stream to hydrogen (7:11-23), and extracting hydrogen from the device (7:10-24, hydrogen gas is produced by the reduction of H2O and hydrogen gas is recovered), where the electrolyte between the first and second electrode is mixed conducting (2:48-67).
	MAZANEC further discloses that during the entire time of hydrogen generation operation, the anode is exposed to oxygen consuming gas such as methane (a reducing gas) and the cathode is exposed to oxygen containing gas such as CO2 and/or steam (16:16-35). These gases are also disclosed by the Applicant as those that are exposed to the first and second electrode and would be recognized by one of ordinary skill in the art as reducing environments. Specification ¶13-15. MAZANEC further discloses that the electrolyte membrane may be protected against reducing gas environments by providing surface layers that improve stability (16:47-62).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified MATSUMURA such that the first and second electrode are both exposed to reducing environments during the entire time the device is in use and the electrolyte is mixed conducting as taught by MAZANEC. The motivation for doing so would have been to make hydrogen containing gas from methane and CO2 or steam such as syn-gas as taught by MAZANEC.
	Regarding Claim 2, MATSUMURA further discloses the system of claim 1, wherein the hydrogen producer comprises a first electrode, a second electrode, and an electrolyte between the first and second electrodes (¶61, electrolyte between anode and cathode); wherein the fuel source is in fluid communication with the first electrode and the water source is in fluid communication with the second electrode (Fig. 1, ¶61-64).  
	Regarding Claim 7, MATSUMURA further discloses the system of claim 1, wherein the fuel from the fuel source provides heat for the hydrogen producer and the hydrogen producer has no additional heat source (as shown by Fig. 1; ¶67 heat need not be supplied in from outside in principle; ¶70 surplus energy of reaction heats reducing gas and steam up to ~800°C).  
	Regarding Claim 8, MATSUMURA further discloses the system of claim 1 further comprising an oxidant source and a boiler, wherein the boiler is in fluid communication with the oxidant source, the water source, and the hydrogen producer (Fig. 1 where anode exhaust passes to the in-house boiler which is in fluid communication with the steam, hydrogen, and oxygen, see also ¶61).  
	Regarding Claim 9, MATSUMURA further discloses the system of claim 8, wherein the boiler is in thermal communication with the hydrogen producer, the fuel entering into the hydrogen producer, the oxidant, the water, or combinations thereof (Fig. 1 where anode exhaust passes to the in-house boiler which is in fluid communication with the steam, hydrogen, and oxygen, see also ¶61; and each are inherently in thermal communication because of fluidic communication).   
	Regarding Claim 10, MATSUMURA further discloses the system of claim 8, wherein the boiler is configured to receive exhaust from the first electrode of the hydrogen producer (Fig. 1, boiler receives exhaust from one electrode; ¶126) and to feed steam into the second electrode of the hydrogen producer (¶200-201, boiler produces steam and provides to the electrolysis apparatus).  
	Regarding Claim 11, MATSUMURA further discloses the system of claim 8, wherein the fuel is partially oxidized in the hydrogen producer and further oxidized in the boiler (¶144, electrolysis apparatus waste fuel can be supplied to boiler as auxiliary fuel).  
	Regarding Claim 12, MATSUMURA further discloses the system of claim 8 further comprising a steam turbine disposed between the boiler and the hydrogen producer (Fig. 5, turbine 203) and in fluid communication with the boiler and the hydrogen producer (¶82 steam turbine power generation using surplus high temperature steam via pipeline 28 and between vapor generator 202 and electrolysis cell 205).  
	Regarding Claim 13, MATSUMURA further discloses the system of claim 1 further comprising a steam reformer or an autothermal reformer disposed between the fuel source and the hydrogen producer and in fluid communication with the fuel source and the hydrogen producer (Fig. 15 illustrating stem reformer between fuel source and hydrogen producer; ¶91).  
	Regarding Claim 14, MATSUMURA further discloses the system of claim 1 further comprising a condenser (cooler 206) configured to receive exhaust from the second electrode of the hydrogen producer and to recycle water to the boiler and to output hydrogen (¶124, hydrogen produced is cooled by cooler 206 and water is recovered from vapor condensed water system and hydrogen is outputted to the hydrogen storage tank 208).  
	Regarding Claim 15, MATSUMURA further discloses the system of claim 14, wherein the condenser is in thermal communication with the fuel (cooler 210, ¶143).  
	Regarding Claim 16, MATSUMURA further discloses the system of claim 1 further comprising a desulfurization unit disposed between the fuel source and the hydrogen producer and in fluid communication with the fuel source and the hydrogen producer (Fig. 1, scrubber 211; ¶134 scrubber removes sulfuric acid compounds from reducing gas containing CO and methane for example).  
	Regarding Claim 17, MATSUMURA further discloses the system of claim 1, including all of the structure claimed, configured as claimed, and accordingly discloses a system that is fully capable of functioning as claimed wherein the hydrogen producer is configured to have a fuel inlet temperature no greater than 1000°C.  
	Regarding Claim 18, MATSUMURA further discloses the system of claim 1, including all of the structure claimed, configured as claimed, and accordingly discloses a system that is fully capable of functioning as claimed wherein the hydrogen producer is configured to have a fuel outlet temperature no less than 600°C.  
	Regarding Claim 19, MATSUMURA further discloses the system of claim 1, wherein the hydrogen producer comprises no interconnect (¶61-66 describes the electrolysis vessel and it does not comprise an interconnect).  
	Regarding Claim 20, MATSUMURA further discloses the system of claim 1 in fluid communication with a downstream unit configured to use hydrogen produced by the hydrogen producer in one or more of process, including a fuel cell to produce electricity with an electrochemical reaction as claimed (Fig. 19).
Claims 3-4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US2007/0217995 to Matsumura et al. in view of MAZANEC, further in view of US2017/0067169 to Ingram et al. 

	Regarding Claim 3, MATSUMURA and MAZANEC are relied upon as above with respect to the system of claim 2, and MATSUMURA is silent with respect to the electrolyte comprises doped ceria, or wherein the electrolyte comprises lanthanum chromite or a conductive metal or combination thereof and a material selected from the group consisting of doped ceria, YSZ, LSGM, SSZ, and combinations thereof as required by Claim 3.
	US2017/0067169 to Ingram et al. (“INGRAM”) discloses solid oxide electrochemical cells for electricity and hydrogen production (¶ 30; ¶39) including electrolyte materials that may comprise commonly known solid oxide electrolyte materials such as YSZ and GDC, and may also comprise chromites such as lanthanum strontium chromium vanadium oxide, langhanum chromium vanadium oxide doped with a transition metal, and lanthanum strontium iron chromium oxide.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MATSUMURA to comprise an electrolyte material known in the art to be suitable for solid oxide electrochemical cells such as gadolinia doped ceria as taught by INGRAM. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 
	Regarding Claim 4, MATSUMURA is relied upon as above with respect to the system of claim 3, and is silent with respect to the lanthanum chromite comprises undoped lanthanum chromite, strontium doped lanthanum chromite, iron doped lanthanum chromite, lanthanum calcium chromite, or combinations thereof; and wherein the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof as required by Claim 4.
	INGRAM discloses, as noted above, the electrolyte may comprise chromites such as lanthanum chromite doped or undoped or iron doped lanthanum chromite. 
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MATSUMURA to comprise an electrolyte material known in the art to be suitable for solid oxide electrochemical cells such as doped and undoped lanthanum chromites as taught by INGRAM. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
	Regarding Claim 21, MATSUMURA is silent with respect to the first material comprises a conductive metal, the conductive metal comprises Ni, Cu, Ag, Au, or combinations thereof.  
	MAZANEC discloses a mixed conducting membrane comprising a first material comprising a conductive metal, the conductive metal may be silver or gold (Claim 1) or other metals, or copper, or nickel (Claim 8).
	Before the effective filing date of the claimed invention it would have been further obvious to have utilized the conductive metal components of a mixed conducting electrolyte of MAZANEC such as Ni, Cu, Ag, or Au. The motivation for doing so would have been to utilize a known mixed ion conducting membrane structure configured for use for hydrogen production from methane and steam or CO2 as taught by MAZANEC.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US2007/0217995 to Matsumura et al. and MAZANEC in view of Ruiz-Morales et al., Symmetric and reversible solid oxide fuel cells, RSC Advances, 2011, 1, 1403–1414.

	Regarding Claim 5, MATSUMURA and MAZANEC are relied upon as above with respect to the system of claim 2.
	MATSUMURA does not disclose the claimed combination of electrode materials, wherein the first electrode and the second electrode comprise Ni or NiO and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof, as required by Claim 5.
	RUIZ-MORALES discloses solid oxide fuel cell electrolysis cells (abstract, reversible symmetric SOFC) wherein the first electrode and the second electrode comprise Ni or NiO and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (p. 1408 right column, symmetrical system wherein the electrodes comprise Ni or NiO and YSZ or GDC) and wherein the use of Ni in the electrodes provides good performance in H2 and CH4 environments.  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MATSUMURA to comprise he first electrode and the second electrode comprise Ni or NiO and a material selected from the group consisting of YSZ because these materials are known in the art to be suitable for use as reversible solid oxide cell electrodes as taught by RUIZ-MORALES particularly for symmetrical systems. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US2007/0217995 to Matsumura et al. and MAZANEC in view of Wang, W., Vohs, J.M. & Gorte, R.J. Hydrogen Production Via CH4 and CO Assisted Steam Electrolysis. Top Catal 46, 380–385 (2007). https://doi.org/10.1007/s11244-007-9005-8.

	Regarding Claim 6, MATSUMURA and MAZANEC are relied upon as above with respect to the system of claim 2, and MATSUMURA does not disclose the electrode materials required by Claim 6.
	WANG discloses wherein the first electrode comprises doped or undoped ceria and a material selected from the group consisting of Cu, CuO, Cu20, Ag, Ag20, Au, Au20, Au203, Pt, Pd, Ru, Rh, stainless steel, and combinations thereof (abstract, doped ceria and Pd anode; cathode may comprise Cu loaded ceria; abstract and experimental section); and wherein the second electrode comprises Ni or NiO and a material selected from the group consisting of YSZ, CGO, SDC, SSZ, LSGM, and combinations thereof (Ni-YSZ cermet hydrogen electrode).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified MATSUMURA to comprise doped ceria and Pd anode and Cu loaded ceria cathode as taught by WANG or to comprise a Ni-YSZ electrode as taught by WANG, thus resulting in the invention of instant Claim 6. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729